DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fine” in claim 3 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite The term fine may refer to a qualitative property of the MX-based carbide, to a size of the MX-based carbide, or to other properties. The term shall be interpreted as requiring the MX-based carbide to be 80 nm or less in diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP-2014029003-A), hereinafter Hayashi.
Regarding claim 1, Hayashi teaches a steel composition including the elements shown in Table 1. It is noted that the claim elements of “for pressure vessels” is interpreted as an intended use which does not affect the claimed structure.
Table 1
Element
Claim
Hayashi
Citation
Relationship
C
0.05-0.17
0.12-0.18
P. 2 Par. 11
Overlapping
Si
0.5-1
0.1-0.8
P. 2 Par. 12
Overlapping
Mn
0.3-0.8
0.5-1.3
P. 3 Par. 1
Overlapping
Cr
1-1.5
2 or less
P. 4 Par. 1
Encompassing
Mo
0.3-1
0.05-1
P. 3 Par. 7
Overlapping

0.003-0.3
2 or less
P. 3 par. 12
Encompassing
Cu
0.003-0.3
1 or less
P. 3 Par. 11
Encompassing
Al
0.005-0.06
0.01-0.06
P. 3 Par. 4
Within
P
0.015 or less
0.01 or less
P. 3 Par. 2
Within
S 
0.02 or less
0.003 or less
P. 3 Par. 3
Within
2 or more of:




Nb
0.002-0.025
0.001-0.05
P. 3 Par. 8
Overlapping
V
0.002-0.03
0.001-0.1
P. 3 Par. 9
Overlapping
Co
0.002-0.15





In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Hayashi further teaches the microstructure being at least 95% martensite and bainite (P. 4 par. 8) as well as the composition and processing being intended to not form ferrite and pearlite (P. 4 Par. 4, P. 5 par. 12-13) as well as a tempering treatment (P. 5 Par. 8, P. 5 Par. 14- P. 6 Par. 2) which would result in the final martensite being tempered martensite, which overlaps the claimed the steel consists of a mixture structure of tempered martensite and bainite as a microstructure, and an area fraction of tempered martensite is 20% to 50%.

	Regarding Claim 3, Hayashi teaches the claim elements as discussed above. 
	It is noted that the language a “MX-based carbide of 80 nm or less in a crystal grain of the microstructure, where M is Al, Nb, V, Cr, and Mo, and X is N and C” is considered to require both carbides and nitrides of each of Al, Nb, V, Cr, and Mo to be present at a size of 80 nm or less

	Hayashi does not explicitly disclose carbides of Al, V, and Cr, or nitrides of Al, Nb, V, Cr, and Mo.
	It is noted that according to [0061] of the instant specification the processing is reheating, hot-rolling, heat treatment, cooling, and tempering and according to [0062]-[0078] of the instant specification, the preferred processing includes reheating at 1000-1250˚C, hot rolling at 5-30% reduction, and cooling to room temperature at 2-30˚C/s.
	Hayashi further teaches heating to 1100-1250˚C (P. 5 Par. 3) which is within the specification’s reheating at 1000-1250˚C.
Hayashi further teaches hot rolling at 10-80% reduction (P. 5 Par. 5) which overlaps the specification’s hot rolling at 5-30% reduction.
Hayashi further teaches cooling at 10˚C/s or more following hot rolling to 250˚C or less in order to form martensite and bainite without ferrite and pearlite (P. 5 Par. 9-13) and a person having ordinary skill in the art could narrow that to the instant specification’s values through routine experimentation in order to form martensite and bainite without ferrite and pearlite, which overlaps the specification’s cooling to room temperature at 2-30˚C/s.
Since Hayashi teaches the composition, microstructure and processing as discussed above which overlap the claims and the instant specification, a person having ordinary skill in the art would expect the claimed carbides of Al, V, and Cr, or nitrides of Al, Nb, V, Cr, and Mo of 80 nm or less to flow naturally from Hayashi.


Hayashi does not explicitly disclose a tensile strength following post-weld heat treatment.
Hayashi further teaches the steel having excellent weldability (P. 2 Par. 8).
Since Hayashi teaches excellent weldability, a tensile strength within the claimed range, as well as the composition, microstructure and processing as discussed above which overlap the claims and the instant specification, a person having ordinary skill in the art would expect the claimed tensile strength of 550 MPa or higher even after a post-weld heat treatment to flow naturally from Hayashi.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736